EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Manita Rawat on 03/19/2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) A system comprising:
a computing device configured to:
determine an item that has not received an item review within a period of time;
determine an item engagement value for each of a plurality of users based on user session data for the item for each of a plurality of users, wherein determining the item engagement value for each of the plurality of users comprises: determining, based on the user session data for the item, a number of engagements, and determining an item score for each of the plurality of users based on the number of engagements;
determine a subset of the plurality of users based on the item engagement values;
determine when each user of the subset of the plurality of users is browsing an item detail page of a web site corresponding to the item; and
display an item review request for the item when each user is determined to be browsing the item detail page.

	Claim 2. (Canceled)
	
Claim 3. (Currently Amended) The system of claim 1, wherein determining the item engagement value for each of the plurality of users comprises applying a suggestion assignment algorithm to the item scores to determine the item engagement value.

Claim 12. (Currently Amended) The system of claim 11, where the computing device is configured to train the trained neural network with a training set of data that is based on item review requests and corresponding item review responses for a plurality of items.

	Claim 13. (Currently Amended) A method by at least one processor, the method comprising:
determining an item that has not received an item review within a period of time;
determining an item engagement value for each of a plurality of users based on user session data for the item for each of a plurality of users, wherein determining the item engagement value for each of the plurality of users comprises: determining, based on the user session data for the item, a number of engagements, and determining an item score for each of the plurality of users based on the number of engagements;
determining a subset of the plurality of users based on the item engagement values;
determining when each user of the subset of the plurality of users is browsing an item detail page of a website corresponding to the item; and
displaying an item review request for the item when each user is determined to be browsing the item detail page.

Claim 14. (Canceled) 

Claim 15. (Currently Amended) The method of claim 13, wherein determining the item engagement value for each of the plurality of users comprises applying a suggestion assignment algorithm to the item scores to determine the item engagement value.

Claim 18. (Currently Amended) A non-transitory, computer-readable storage medium comprising executable instructions that, when executed by one or more processors, cause the one or more processors to:
determine an item that has not received an item review within a period of time;
determine an item engagement value for each of a plurality of users based on user session data for the item for each of a plurality of users, wherein determining the item engagement value for each of the plurality of users comprises: determining, based on the user session data for the item, a number of engagements, and determining an item score for each of the plurality of users based on the number of engagements;
determine a subset of the plurality of users based on the item engagement values;
determine when each user of the subset of the plurality of users is browsing an item detail page of a website corresponding to the item; and
display an item review request for the item when each user is determined to be browsing the item detail page.

Claim 19. (Currently Amended) The computer-readable storage medium of claim 18, wherein the executable instructions, when executed by the one or more processors, cause the one or more processors to:
receive an item review response from at least one of the subset of the plurality of users;
aggregate the received item review responses in a database;
generate an aggregate item review response based on the aggregated item review responses;
receive an item review request in response to a first user engaging a portion of a website; and
transmit, in response to the item review request, the aggregate item review response.

Allowable Subject Matter

Claims 1, 3-13, and 15-20 are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175